DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered. 
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 08/05/2022 are acknowledged.  
In light of change in the preamble, the previous 102 rejection is withdrawn. However, a new 103 rejection is made, based on different interpretation of previously applied prior art, which provides an explanation of the rejection.  In addition, a new 112(b) rejection is made. See the rejections below. 
Response to Arguments
Applicant’s arguments filed on 08/05/2022 have been fully considered but they are not persuasive, see reasons below.   
Applicants argue that the “condition” treated by Nakamachi is different from "corneal disorders" as they are at different stages. Although a dry eye would develop to cause corneal disorders, Nakamachi is completely silent about an effect of the PACAP on corneal disorders. In other words, subjects with a dry eye does not necessarily have "corneal disorders," and thus, Nakamachi does not inherently disclose the treatment of "corneal disorders”. 
Nakamachi teach that PACAP suppresses dry eye signs by stimulating tear secretion. This can be interpreted as PACAP prevents the dry eye condition ahead of time, and “stimulating tear secretion” should help existing dry eye condition. Moreover, Nakamachi suggested that PACAP might be clinically useful to treat dry eye disorder. So, there is a motivation in the prior art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 recites PACAP38 derivative, however, its metes and bounds are not clear either from the claims or from the specification. 
The specification defined it as follows:
In the present invention, an agent that promotes chemotaxis of corneal epithelial cells comprises PACAP, PACAP derivatives, or a pharmaceutically acceptable salt thereof, as an active ingredient. 
"PACAP derivatives" mean, for example, a derivative in which some amino acids in a polypeptide structure of PACAP have been deleted or substituted, or a derivative in which another amino acid has been inserted into a polypeptide structure of PACAP. 
Also, those in which a modifying group such as a 
sugar chain is added to a polypeptide structure of PACAP are examples of "PACAP derivatives". 
PACAP derivatives have the effect of promoting the chemotaxis of corneal epithelial cells.

The above is not a definite definition for the term “derivative”. It is clear what amino acids are replaced or deleted or inserted, and in what position etc. Also, the modifying group is not defined, and simply say it can be a sugar. 
So, the term “derivative” renders its scope unclear, because it is not clear to the skilled person in the art which structures are intended to be encompassed in the claimed derivative. Moreover, terms like analogues or derivatives include an unlimited number of compounds, which are obtainable from another compound by some undetermined chemical modifications, which includes compounds which are structurally remote from the starting material, functional derivatives, such as compounds, wherein hetero atoms are exchanged by alternative atoms, compounds with numerous different types of side groups etc. There is, however, no clear definition to which extent the compounds according to the claims may be modified while still being regarded as “derivatives”. Based on the disclosure, a skilled person in the art cannot decide clearly which compounds are to be covered by the claims and which are not. 
Accordingly, claim 5 and its dependents are rendered indefinite. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamachi et al (Nature Communications, June 2016, 1-13).     
Nakamachi et al teach suppression of dry eye signs by stimulating tear secretion by PACAP38, and further teach the effect of PACAP38 eye drops on tear secretion in male mice, wherein the concentration of PACAP38 is 10-10 M [see abstract and Figure 3], wherein the eye drops containing 10-10 M PACAP38 significantly increased tear secretion after treatment [Fig.3b]. 
Nakamachi et al further teach that in the dry eye signs, the corneal epithelial cells were hypertrophied and the surface was keratinized [see Fig.1d].
Nakamachi et al further disclose dose dependent effect of PACAP38, ranges from 10-6 M to 10-12 M of PACAP38, which reads applicants claims 10 and 11. 
Nakamachi et al further suggest based on results that PACAP might be clinically useful to treat dry eye disorder [see abstract].
The difference is that Nakamachi et al silent on treating corneal disorder by administering PACAP38. 
However, provided enough guidance on treating dye eye signs and also suggested that PACAP might be clinically useful to treat dry eye disorder. 
Therefore, a skilled person in the art would be motivated to extrapolate the results of Nakamachi et al to treat dry eyes, which is one of the corneal disorder. 
The motivation to utilize the teachings of Nakamachi et al can arise from the expectation that the prior art teachings will perform their expected functions to achieve their expected results when it is applied for dry eye symptoms.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658